DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 5, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2009/0245155 (Fukunaga, et al) in view of “MBMS Key Issues and Solution”, January 15, 2015 (Alcatel-Lucent) or Applicant’s admission of prior.
Applicant’s submitted the same claims in the parent United States Patent Application 15/564,877 on October 13, 2020.
Fukunaga, et al discloses all subject matter claimed, note the Final Office Action of November 28, 2018, the Examiner’s Answer of July 22, 2019, and the Board of Appeals decision of August 13, 2020, in parent application 15/564,877, except for the reporting comprises reporting from the user equipment to a receiving at a group communication service application server.  Alcatel-Lucent teaches the use reporting from the user equipment to a receiving at a group communication service application server.  As stated in Applicant’s specification at paragraphs 7 and  9, “3GPP TDoc S2-150186 proposes to allow MBMS bearer to be established based on a list of ECGIs. It is assumed that the UE reports its current serving cell identifier (ECGI) to GCS AS via GC1 reference point. GCS AS uses this information to request MBMS bearer activation, as described at section 6.A.1.1.1 of 3GPP TDoc S2-150186.”  GCS AS is a group communication service application server.  3GPP TDoc S2-150186 has a date of January 30, 2015, which is incorporated by reference in its entirety.” Therefore, reporting from the user equipment to or receiving at a group communication service application server is known in the art before the effective filing date the present application.   Hence, it would have been obvious to one ordinary skill in the art at before the effective filing of the present application to incorporate the use of the Alcatel-Lucent’s reporting comprises reporting from the user equipment to or receiving at a group communication service application server in the an apparatus, a wireless communication system, at least one processor, and at least one memory including computer program code, wherein the at least one memory and the computer program code and a method of Fukunaga, et al in order to allow MBMS bearer to be established based on a list of ECGIs.

    PNG
    media_image1.png
    310
    586
    media_image1.png
    Greyscale


The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.


    PNG
    media_image2.png
    543
    570
    media_image2.png
    Greyscale






8.	Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2009/0245155 (Fukunaga, et al) in view of “MBMS Key Issues and Solution”, January 15, 2015 (Alcatel-Lucent) or Applicant’s admission of prior art and  in further view of United States Patent Application Publication 2012/0236776.
Fukunaga, et al in view of “MBMS Key Issues and Solution”, January 15, 2015 (Alcatel-Lucent) or Applicant’s admission of prior art does not teach a global identifier. However, United States Patent Application Publication 2012/0236776, in analogous art, teaches Multimedia Broadcast/Multicast Services (abstract). United States Patent Application Publication 2012/0236776 further teaches a global identifier (paragraph 206], Cell Global Identity). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date sought to use the teachings of  United States Patent Application Publication 2009/0245155 to incorporate a global identifier in the invention of Fukunaga, et al in view of “MBMS Key Issues and Solution”, January 15, 2015 (Alcatel-Lucent) or Applicant’s admission of prior art in order to enhance the efficiency of communicating broadcast services on a communications network note in United States Patent Application Publication 2012/0236776, paragraph 26.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

9.	Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2009/024155 (Fukunaga, et al) in view of “MBMS Key Issues and Solution”, January 15, 2015 (Alcatel-Lucent) or Applicant’s admission of prior art and in further view of United States Patent Application Publication 2012/0287838.


Fukunaga, et al in view of “MBMS Key Issues and Solution”, January 15, 2015 (Alcatel-Lucent) or Applicant’s admission of prior art does not disclose mapping from a cell identity to one or more multimedia broadcast multicast (MBMS) service areas, wherein the broadcast bearer management is based on the mapping. 
United States Patent Application Publication 2012/0287838 teaches the use of mapping from a cell identity to one or more multimedia broadcast multicast (MBMS) service areas, wherein the broadcast bearer management is based on the mapping, note title, abstract, claims 1-4, 6, 10-14, etc., paragraphs 13-18, 20, 21, etc., for the purpose of determining a mapping relation between the MBSFN area and the service area. Hence, it would have been obvious to one ordinary skill in the art to incorporate the use of mapping from a cell identity to one or more multimedia broadcast multicast (MBMS) service areas, wherein the broadcast bearer management is based on the mapping, as taught by United States Patent Application Publication 2012/0287838 in the method and apparatus of Fukunaga, et al in view of “MBMS Key Issues and Solution”, January 15, 2015 (Alcatel-Lucent) or Applicant’s admission of prior art in order to map the relation between the MBSFN area and the service area to the eNB at the same time of sending the MBSFN area identities.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,051132. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are the same except for the limitation “for mapping the first set of user equipment location information and the second set of user equipment location information at the group communication service application server” in the patent’s independent claims. It is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by claims of the patent, it is not patentably distinct from claims of the patent.

Applicants MUST either traverse the nonstatutory double patenting rejection or file a terminal disclaimer. The requirement for terminal disclaimer will NOT be held in abeyance.  
eTerminal Disclaimer
The United States Patent and Trademark Office is pleased to announce the release of eTerminal Disclaimer in EFS-Web. The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.
Fees must be paid immediately which will then provide users more financial flexibility. A paper terminal disclaimer filing requires a fee but does not guarantee a terminal disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents.”
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov.

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645